Exhibit 10.1

THIRD AMENDMENT TO FIRST AMENDED AND RESTATED CREDIT

AGREEMENT AND AMENDMENT TO OTHER LOAN DOCUMENTS

THIS THIRD AMENDMENT TO FIRST AMENDED AND RESTATED CREDIT AGREEMENT AND
AMENDMENT TO OTHER LOAN DOCUMENTS (this “Amendment”) made as of this 9th day of
August, 2013, by and among CARTER/VALIDUS OPERATING PARTNERSHIP, LP, a Delaware
limited partnership (the “Borrower”), CARTER VALIDUS MISSION CRITICAL REIT,
INC., a Maryland corporation (“REIT”), HC-2501 W WILLIAM CANNON DR, LLC, a
Delaware limited liability company (“HC-2501”), DC-19675 W. TEN MILE, LLC, a
Delaware limited liability company (“DC-19675”), DC-1221 COIT ROAD, LLC, a
Delaware limited liability company (“DC-1221”), DC-5000 BOWEN ROAD, LLC, a
Delaware limited liability company (“DC-5000”), HC-8451 PEARL STREET, LLC, a
Delaware limited liability company (“HC-8451”), HC-17322 RED OAK DRIVE, LLC, a
Delaware limited liability company (“HC-17322”), GREEN WELLNESS INVESTORS, LLLP,
a Florida limited liability limited partnership (“GWI”), HC-1940 TOWN PARK
BOULEVARD, LLC, a Delaware limited liability company (“HC-1940”); DC-5150
MCCRIMMON PARKWAY, LLC, a Delaware limited liability company (“DC-5150”), DC-15
SHATTUCK ROAD, LLC, a Delaware limited liability company (“DC-15”), HC-239 S.
MOUNTAIN BOULEVARD, LP, a Delaware limited partnership (“HC-239 Owner”) HC-239
S. MOUNTAIN BOULEVARD MANAGEMENT, LLC, a Delaware limited liability company
(“HC-239 General Partner”), HC-2257 KARISA DRIVE, LLC, a Delaware limited
liability company (“HC-2257”), DC-2 CHRISTIE HEIGHTS, LLC, a Delaware limited
liability company (“DC-2”) and HC-3873 N. PARKVIEW DRIVE, LLC, a Delaware
limited liability company (“HC-3873”; REIT, HC-2501, DC-19675, DC-1221, DC-5000,
HC-8451, HC-17322, GWI, HC-1940, DC-5150, DC-15, HC-239 Owner, HC-239 General
Partner, HC-2257, DC-2 and HC-3873 are hereinafter collectively referred to as
the “Guarantors”), KEYBANK NATIONAL ASSOCIATION, a national banking association
(“KeyBank”), THE OTHER LENDERS LISTED ON THE SIGNATURES PAGES HEREOF AS LENDERS
(KeyBank and the other lenders are listed on the signatures pages hereof as
Lenders, collectively, the “Lenders”), and KEYBANK NATIONAL ASSOCIATION, a
national banking association, as Agent for the Lenders (the “Agent”).

W I T N E S S E T H:

WHEREAS, Borrower and KeyBank, individually and as Agent, entered into that
certain First Amended and Restated Credit Agreement dated as of November 19,
2012, as amended by that certain First Amendment to First Amended and Restated
Credit Agreement and Amendment to Unconditional Guaranty of Payment and
Performance dated as of March 15, 2013 (the “First Amendment to Loan Documents”)
and that certain Second Amendment to First Amended and Restated Credit Agreement
dated as of June 11, 2013 (as may be further modified or amended from time to
time, the “Credit Agreement”); and

WHEREAS, REIT and HC-2501 executed and delivered to Agent and the Lenders that
certain Unconditional Guaranty of Payment and Performance dated as of March 30,
2012, as amended by that certain First Amendment to Unconditional Guaranty of
Payment and Performance executed by REIT, HC-2501 and DC-19675 dated as of
June 29, 2012, that certain Second Amendment to Unconditional Guaranty of
Payment and Performance executed by REIT, HC-2501 and DC-19675 dated as of
July 19, 2012 and that certain Omnibus Amendment of



--------------------------------------------------------------------------------

Loan Documents executed by Borrower, REIT, HC-2501, DC-19675, HC-8451, DC-5000
and DC-1221 dated as of November 19, 2012, as ratified by that certain
Ratification of Unconditional Guaranty of Payment and Performance dated as of
November 19, 2012 by REIT, HC-2501, DC-19675, DC-1221, DC-5000 and HC-8451, and
as modified by that certain First Amendment to Loan Documents (as may be further
modified, amended, or ratified from time to time, the “Guaranty”); and

WHEREAS, Borrower, REIT and HC-2501 executed and delivered to Agent and the
Lenders that certain Indemnity Agreement Regarding Hazardous Materials dated as
of March 30, 2012, as amended by that certain Omnibus Amendment of Loan
Documents executed by Borrower, REIT, HC-2501, DC-19675, HC-8451, DC-5000 and
DC-1221 dated as of November 19, 2012 (as modified or amended from time to time,
the “Indemnity Agreement”); and

WHEREAS, Borrower executed and delivered to Agent and the Lenders that certain
Assignment of Hedge Agreement dated as of November 19, 2012, as amended by that
certain First Amendment to Assignment of Hedge Agreement between Borrower and
Agent dated as of March 15, 2013 (as modified or amended from time to time, the
“Hedge Assignment”); and

WHEREAS, Borrower and the Subsidiary Guarantors entered into to that certain
First Amended and Restated Cash Collateral Account and Control Agreement dated
as of November 19, 2012 with KeyBank National Association, in its capacities as
administrative agent and as depository bank (as modified or amended from time to
time, the “Cash Collateral Agreement”); and

WHEREAS, DC-19675 executed that certain Joinder Agreement dated as of May 25,
2012, thereby becoming a “Subsidiary Guarantor” and “Guarantor” under the Loan
Documents (as defined in the Guaranty), including, without limitation, the
Guaranty and the Indemnity Agreement; and

WHEREAS, DC-1221 executed that certain Joinder Agreement dated as of August 16,
2012, thereby becoming a “Subsidiary Guarantor” and “Guarantor” under the Loan
Documents (as defined in the Guaranty), including, without limitation, the
Guaranty and the Indemnity Agreement; and

WHEREAS, DC-5000 executed that certain Joinder Agreement dated as of August 16,
2012, thereby becoming a “Subsidiary Guarantor” and “Guarantor” under the Loan
Documents (as defined in the Guaranty), including, without limitation, the
Guaranty and the Indemnity Agreement; and

WHEREAS, HC-8451 executed that certain Joinder Agreement dated as of
September 28, 2012, thereby becoming a “Subsidiary Guarantor” and “Guarantor”
under the Loan Documents (as defined in the Guaranty), including, without
limitation, the Guaranty and the Indemnity Agreement; and

WHEREAS, HC-17322 executed that certain Joinder Agreement dated as of
November 28, 2012, thereby becoming a “Subsidiary Guarantor” and “Guarantor”
under the Loan Documents (as defined in the Guaranty), including, without
limitation, the Guaranty and the Indemnity Agreement; and

 

2



--------------------------------------------------------------------------------

WHEREAS, GWI executed that certain Joinder Agreement dated as of December 28,
2012, thereby becoming a “Subsidiary Guarantor” and “Guarantor” under the Loan
Documents (as defined in the Guaranty), including, without limitation, the
Guaranty and the Indemnity Agreement; and

WHEREAS, HC-1940 executed that certain Joinder Agreement dated as of
December 28, 2012, thereby becoming a “Subsidiary Guarantor” and “Guarantor”
under the Loan Documents (as defined in the Guaranty), including, without
limitation, the Guaranty and the Indemnity Agreement; and

WHEREAS, DC-5150 executed that certain Joinder Agreement dated as of March 21,
2013, thereby becoming a “Subsidiary Guarantor” and “Guarantor” under the Loan
Documents (as defined in the Guaranty), including, without limitation, the
Guaranty and the Indemnity Agreement; and

WHEREAS, DC-15 executed that certain Joinder Agreement dated as of March 28,
2013, thereby becoming a “Subsidiary Guarantor” and “Guarantor” under the Loan
Documents (as defined in the Guaranty), including, without limitation, the
Guaranty and the Indemnity Agreement; and

WHEREAS, HC-239 Owner executed that certain Joinder Agreement dated as of
June 6, 2013, thereby becoming a “Subsidiary Guarantor” and “Guarantor” under
the Loan Documents (as defined in the Guaranty), including, without limitation,
the Guaranty and the Indemnity Agreement; and

WHEREAS, HC-239 General Partner executed that certain Joinder Agreement dated as
of June 6, 2013, thereby becoming a “Subsidiary Guarantor” and “Guarantor” under
the Loan Documents (as defined in the Guaranty), including, without limitation,
the Guaranty and the Indemnity Agreement; and

WHEREAS, HC-2257 executed that certain Joinder Agreement dated as of June 24,
2013, thereby becoming a “Subsidiary Guarantor” and “Guarantor” under the Loan
Documents (as defined in the Guaranty), including, without limitation, the
Guaranty and the Indemnity Agreement; and

WHEREAS, DC-2 executed that certain Joinder Agreement dated as of July 26, 2013,
thereby becoming a “Subsidiary Guarantor” and “Guarantor” under the Loan
Documents (as defined in the Guaranty), including, without limitation, the
Guaranty and the Indemnity Agreement; and

WHEREAS, HC-3873 executed that certain Joinder Agreement dated as of July 31,
2013, thereby becoming a “Subsidiary Guarantor” and “Guarantor” under the Loan
Documents (as defined in the Guaranty), including, without limitation, the
Guaranty and the Indemnity Agreement; and

WHEREAS, Borrower and Guarantors have requested that the Agent and the Lenders
make certain modifications to the Credit Agreement, Guaranty and other Loan
Documents; and

 

3



--------------------------------------------------------------------------------

WHEREAS, the Agent and the Lenders have consented to such modifications, subject
to the execution and delivery of this Amendment.

NOW, THEREFORE, for and in consideration of the sum of TEN and NO/100 DOLLARS
($10.00), and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto do hereby covenant and agree
as follows:

1. Definitions. All terms used herein which are not otherwise defined herein
shall have the meanings set forth in the Credit Agreement.

2. Modification of the Credit Agreement. The Agent, the Lenders and the Borrower
hereby amend the Credit Agreement as follows:

(a) By inserting the following definition in §1.1 of the Credit Agreement, in
the appropriate alphabetical order:

“Tenant EBITDA” means for any period, an amount equal to (a) net income
determined in accordance with GAAP, plus (b) the sum of the following to the
extent deducted in the calculation of net income: (i) interest expenses;
(ii) income taxes; (iii) depreciation; (iv) amortization and (v) for any senior
housing facilities (memory care facilities, assisted living facilities,
independent living facilities, and skilled nursing facilities), the actual
property management expenses of such Medical Asset, minus (c) for any senior
housing facilities (memory care facilities, assisted living facilities,
independent living facilities, and skilled nursing facilities), an amount equal
to the greater of (i) actual property management expenses of such Medical Asset,
or (ii) five percent (5.0%) of the gross revenues from such Medical Asset, minus
(d) the applicable capital reserve for such type of Medical Asset contemplated
by subparts (i)-(iv) within the definition of “Medical Properties Capital
Reserve” in §1.1 of this Agreement.”

(b) By modifying the definition of “Applicable Margin” appearing in §1.1 of the
Credit Agreement by deleting in its entirety the table which appears in the
second paragraph of such definition, and inserting the following new table in
lieu thereof:

 

Pricing Level

  

Ratio

   LIBOR Rate
Loans     Base Rate
Loans  

Pricing Level 1

   Less than or equal to 35%      2.25 %      1.00 % 

Pricing Level 2

   Greater than 35% but less than 40%      2.50 %      1.25 % 

Pricing Level 3

   Greater than or equal to 40% but less than 45%      2.75 %      1.50 % 

Pricing Level 4

   Greater than or equal to 45%      3.00 %      1.75 % 

(c) By modifying the definition of “Commitment Increase” appearing in §1.1 of
the Credit Agreement by deleting the figure “$250,000,000.00” from such
definition, and inserting in lieu thereof the figure “$350,000,000.00”.

 

4



--------------------------------------------------------------------------------

(d) By deleting in its entirety the definition of “Debt Service Coverage Amount”
appearing in §1.1 of the Credit Agreement, and inserting in lieu thereof the
following:

“Debt Service Coverage Amount. At any time determined by Agent, an amount equal
to the maximum principal loan amount amortized over a twenty-five (25) year
period which, when bearing interest at a rate per annum equal to the greater of
(i) the then-current annual yield on ten (10) year obligations issued by the
United States Treasury most recently prior to the date of determination plus
three hundred (300) basis points (3.0%) and (ii) seven percent (7.0%), would be
payable by the annual principal and interest payment amount resulting from
dividing Adjusted Net Operating Income from the Mortgaged Properties by 1.50.
Attached hereto as Schedule 9 is an example of the calculation of Debt Service
Coverage Amount (such example is meant only as an illustration based upon the
assumptions set forth in such example, and shall not be interpreted so as to
limit the Agent in its good faith determination of the Debt Service Coverage
Amount hereunder). The determination of the Debt Service Coverage Amount and the
components thereof by the Agent shall, so long as the same shall be determined
in good faith, be conclusive and binding absent demonstrable error until such
time as Borrower delivers the Compliance Certificate for the quarter ending.”

(e) By deleting in its entirety the definition of “EBITDAR” appearing in §1.1 of
the Credit Agreement, and inserting in lieu thereof the following:

“EBITDAR. The Tenant EBITDA of a Medical Property plus all base rent and
additional rent due and payable by such tenants during the applicable period
calculated either on an individual Medical Property or consolidated basis as
determined by Agent.”

(f) By deleting in its entirety the definition of “Eligible Real Estate”
appearing in §1.1 of the Credit Agreement, and inserting in lieu thereof the
following:

“Eligible Real Estate. Real Estate which at all times satisfies the following
requirements:

(i) which is wholly-owned in fee (or leased under a ground lease with at least
thirty (30) years remaining on its term and otherwise acceptable to the Agent in
its sole discretion) by the Borrower or a Subsidiary Guarantor;

(ii) which is located within the contiguous 48 States of the continental United
States or the District of Columbia;

(iii) which is improved by an income-producing Data Center Asset or Medical
Asset;

(iv) as to which all of the representations set forth in §6 of this Agreement
concerning Mortgaged Property are true and correct;

(v) which shall have an initial lease term of at least seven (7) years remaining
(if multi-tenant, then taking into account all Leases, an initial weighted
average lease term of at least seven (7) years remaining) at the time of
inclusion of such Real Estate in the Borrowing Base (other than Stonegate Center
and the Data Center Assets presently leased to Catholic Health Initiatives in
Richardson, Texas);

 

5



--------------------------------------------------------------------------------

(vi) if a Medical Asset, which all Operators in such proposed Mortgaged Property
shall have a ratio of (a) EBITDAR to (b) all base rent and additional rent due
and payable by a tenant under any lease of a building and/or real estate during
previous twelve (12) calendar months, of not less than (1) 1.15 to 1.00 for any
memory care facilities, assisted living facilities, independent living
facilities, (2) 1.25 to 1.00 for any medical office building, (3) 1.30 to 1.00
for any skilled nursing facilities, and (4) 1.40 to 1.00 for any other type of
Medical Asset, unless otherwise approved by Agent in its sole discretion;

(vii) as to which (A) such proposed Mortgaged Property shall be in compliance in
all material respects with all applicable Healthcare Laws, (B) the Borrower,
Subsidiary Guarantor or Operator have all Primary Licenses, Permits and other
Governmental Approvals necessary to own and operate such proposed Mortgaged
Property, and (C) the Operators of such proposed Mortgaged Property shall be in
material compliance with all requirements necessary for participation in any
Medicare or Medicaid or other Third-Party Payor Programs to the extent they
participate in such programs;

(viii) as to which the Agent has received and approved all Eligible Real Estate
Qualification Documents, or will receive and approve them prior to inclusion of
such Real Estate in the Borrowing Base; and

(ix) no tenant which leases ninety percent (90%) or more of the Net Rentable
Area of such Real Estate (i) is in default of base rent or other material
payment obligations under its respective Lease for more than seventy-five
(75) days beyond the date upon which such payment obligations were due, or
(ii) is subject to any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution, liquidation or similar debtor relief
proceeding; and

(x) as to which, notwithstanding anything to the contrary contained herein, but
subject to the last sentence of §5.3, the Agent or all of the Lenders or the
Required Lenders have approved for inclusion in the Borrowing Base.”

(g) By deleting in its entirety the definition of “Medical Asset” appearing in
§1.1 of the Credit Agreement, and inserting in lieu thereof the following:

“Medical Asset. Single or multi-tenant facilities consisting of medical office
buildings, specialty hospitals, long-term acute care hospitals (LTACs), acute
care hospitals, ambulatory surgery centers, diagnostic centers, health and
wellness centers, integrated medical facilities, large physician clinics,
imaging centers and senior housing facilities (memory care facilities, assisted
living facilities, independent living facilities, and skilled nursing
facilities).”

(h) By deleting in its entirety the definition of “Medical Properties Capital
Reserve” appearing in §1.1 of the Credit Agreement, and inserting in lieu
thereof the following:

“Medical Properties Capital Reserve. For any period and with respect to any of
the Medical Properties, an amount equal to the sum of (i) $1,500 per bed for
specialty hospitals, long-term acute care hospitals (LTACs) and acute care
hospitals, plus (ii) $0.50

 

6



--------------------------------------------------------------------------------

multiplied by the Net Rentable Areas of the Medical Properties consisting of
medical office buildings, plus (iii) $0.75 multiplied by the Net Rentable Areas
of the Medical Properties consisting of ambulatory surgery centers, diagnostic
centers, integrated medical facilities and physicians clinics, plus (iv) $350
per bed for assisted living facilities and independent living facilities, plus
(v) $500 per bed for senior housing facilities other than assisted living
facilities and independent living facilities.”

(i) By modifying the definition of “Revolving Credit Loan or Loans” appearing in
§1.1 of the Credit Agreement by deleting the figure “$37,500,000.00”, and
inserting in lieu thereof the figure “$170,000,000.00”.

(j) By modifying the definition of “Revolving Credit Maturity Date” appearing in
§1.1 of the Credit Agreement by deleting the date “November 16, 2015”, and
inserting in lieu thereof the date “August 9, 2016”.

(k) By modifying the definition of “Term Loan or Term Loans” appearing in §1.1
of the Credit Agreement by deleting the figure “$37,500,000.00”, and inserting
in lieu thereof the figure “$55,000,000.00”.

(l) By modifying the definition of “Term Loan Maturity Date” appearing in §1.1
of the Credit Agreement by deleting the date “November 16, 2016”, and inserting
in lieu thereof the date “August 9, 2017”.

(m) By deleting in its entirety the definition of “Total Commitment” appearing
in §1.1 of the Credit Agreement, and inserting in lieu thereof the following:

“Total Commitment. The sum of the Commitments of the Lenders, as in effect from
time to time. As of August 9, 2013, the Total Commitment is Two Hundred
Twenty-Five Million and No/100 Dollars ($225,000,000.00). The Total Commitment
may increase in accordance with §2.11.”

(n) By deleting in its entirety the definition of “Total Revolving Credit
Commitment” appearing in §1.1 of the Credit Agreement, and inserting in lieu
thereof the following:

“Total Revolving Credit Commitment. The sum of the Revolving Credit Commitments
of the Revolving Credit Lenders, as in effect from time to time. As of August 9,
2013, the Total Revolving Credit Commitment is One Hundred Seventy Million and
No/100 Dollars ($170,000,000.00). The Total Revolving Credit Commitment may
increase in accordance with §2.11.”

(o) By deleting in its entirety the definition of “Total Term Loan Commitment”
appearing in §1.1 of the Credit Agreement, and inserting in lieu thereof the
following:

“Total Term Loan Commitment. The sum of the Term Loan Commitments of the Term
Loan Lenders, as in effect from time to time. As of August 9, 2013, the Total
Term Loan Commitment is Fifty-Five Million Five Hundred Thousand and No/100
Dollars ($55,000,000.00). The Total Term Loan Commitment may increase in
accordance with §2.11.”

 

7



--------------------------------------------------------------------------------

(p) By deleting in its entirety §2.3 of the Credit Agreement, and inserting in
lieu thereof the following:

“Facility Unused Fee. The Borrower agrees to pay to the Agent for the account of
the Revolving Credit Lenders (other than a Defaulting Lender for such period of
time as such Lender is a Defaulting Lender) in accordance with their respective
Revolving Credit Commitment Percentages a facility unused fee calculated at the
rate per annum as set forth below on the average daily amount by which the Total
Revolving Credit Commitment exceeds the outstanding principal amount of
Revolving Credit Loans, Letter of Credit Liabilities and Swing Loans, during
each calendar quarter or portion thereof commencing on the date hereof and
ending on the Revolving Credit Maturity Date. The facility unused fee shall be
calculated for each day based on the ratio (expressed as a percentage) of
(a) the average daily amount of the outstanding principal amount of the
Revolving Credit Loans (other than Revolving Credit Loans made by a Defaulting
Lender), Letter of Credit Liabilities and Swing Loans during such quarter to
(b) the Total Revolving Credit Commitment (other than Revolving Credit
Commitments made by a Defaulting Lender), and if such ratio is less than fifty
percent (50%), the facility unused fee shall be payable at the rate of 0.30%,
and if such ratio is equal to or greater than fifty percent (50%), the facility
unused fee shall be payable at the rate of 0.20%. The facility unused fee shall
be payable quarterly in arrears on the first (1st) day of each calendar quarter
for the immediately preceding calendar quarter or portion thereof, and on any
earlier date on which the Revolving Credit Commitments shall be reduced or shall
terminate as provided in §2.4, with a final payment on the Revolving Credit
Maturity Date.”

(q) By modifying §2.4 of the Credit Agreement by deleting the figure
“$37,500,000.00” appearing in the first sentence of such §2.4, and inserting in
lieu thereof the figure “$170,000,000.00”.

(r) By modifying §2.10(a) of the Credit Agreement by deleting the figure
“$10,000,000.00” appearing in the first sentence of such §2.10(a), and inserting
in lieu thereof the figure “$15,000,000.00”.

(s) By modifying §2.11(a) of the Credit Agreement by deleting the figure
“$250,000,000.00” appearing in the first sentence of such §2.11(a), and
inserting in lieu thereof the figure “$350,000,000.00”.

(t) By modifying §2.12(a) of the Credit Agreement by deleting the first
paragraph of such §2.12(a), and inserting in lieu thereof the following:

“(a) Borrower shall have (x) the one-time right and option to extend the
Revolving Credit Maturity Date to August     , 2017, and (y) the one-time right
and option to extend the Term Loan Maturity Date to August     , 2018, upon
satisfaction of the following conditions precedent, which must be satisfied
prior to the effectiveness of any extension of either the Revolving Credit
Maturity Date of the Term Loan Maturity Date:”

 

8



--------------------------------------------------------------------------------

(u) By modifying §2.12(a)(ii) of the Credit Agreement by deleting the words and
figures “twenty-five (25)”, and inserting in lieu thereof the words and figures
“twenty (20)”.

(v) By deleting in its entirety §4.2 of the Credit Agreement, and inserting in
lieu thereof the following:

“§4.2 Fees. The Borrower agrees to pay to KeyBank, Agent and Arranger for their
own account certain fees for services rendered or to be rendered in connection
with the Loans as provided pursuant to that certain First Amended and Restated
Agreement Regarding Fees dated as of August 9, 2013 between the Borrower and
KeyBank (the “Agreement Regarding Fees”). All such fees shall be fully earned
when paid and nonrefundable under any circumstances.”

(w) By modifying §4.11 of the Credit Agreement by inserting the word “Margin”
after the word “Applicable” in the fourth line thereof.

(x) By modifying §8.3 of the Credit Agreement by deleting the words and figures
“fifteen percent (15%)” from the second to last paragraph of §8.3, and inserting
in lieu thereof the words and figures “twenty percent (20%)”.

(y) By modifying §8.7(a)(i) of the Credit Agreement by deleting the date “June
30, 2014”, and inserting in lieu thereof the date “December 31, 2014”.

(z) By deleting in its entirety §9.2 of the Credit Agreement, and inserting in
lieu thereof the following:

“§9.2 Consolidated Total Indebtedness to Gross Asset Value. The Borrower will
not at any time permit the ratio of Consolidated Total Indebtedness to Gross
Asset Value (expressed as a percentage) to exceed fifty-five percent (55%).”

(aa) By deleting in its entirety §9.3 of the Credit Agreement, and inserting in
lieu thereof the following:

“§9.3 Adjusted Consolidated EBITDA to Consolidated Fixed Charges. The Borrower
will not at any time permit the ratio of Adjusted Consolidated EBITDA determined
for the most recently ended two (2) calendar quarters annualized to Adjusted
Consolidated Fixed Charges for the most recently ended two (2) calendar quarters
annualized, to be less than 1.75 to 1.00.”

(bb) By deleting in its entirety §9.4 of the Credit Agreement, and inserting in
lieu thereof the following:

“§9.4 Minimum Consolidated Tangible Net Worth. The Borrower will not at any time
permit Consolidated Tangible Net Worth to be less than the sum of
(i) $225,000,000.00, plus (ii) seventy-five percent (75%) of the sum of any
additional Net Offering Proceeds after the date of this Agreement.”

 

9



--------------------------------------------------------------------------------

(cc) By deleting in its entirety §9.5 of the Credit Agreement, and inserting in
lieu thereof the following:

“§9.5 Liquidity. The Borrower will not at any time permit its Liquidity to be
less than $7,500,000.00.”

(dd) By deleting in its entirety §9.6 of the Credit Agreement, and inserting in
lieu thereof the following:

“§9.6 Equity Raise. Beginning with the calendar quarter ending December 31,
2012, and continuing until the quarter ending December 31, 2013 or such time as
the Borrower’s equity raise period ends, Borrower shall raise not less than
$50,000,000.00 of Net Offering Proceeds from sales of Equity Interests in REIT
by the end of each calendar quarter thereafter; provided, however, in the event
that after December 31, 2013 the Borrower extends the equity raise period for
less than a full calendar quarter, then the requirement to raise not less than
$50,000,000 of Net Offering Proceeds from sales of Equity Interests in REIT
shall be reduced pro rata based on the actual number of calendar days during the
extended equity raise period.

(ee) By deleting in its entirety §9.7 of the Credit Agreement, and inserting in
lieu thereof the following:

“§9.7 Remaining Lease Term. At all times the Mortgaged Properties in the
Borrowing Base must maintain on a collective basis a minimum weighted average
remaining initial lease term of Data Center Leases or Medical Property Leases of
not less than seven (7) years remaining (for each multi-tenant Mortgaged
Property in the Borrowing Base, a weighted average lease term taking into
account all Leases within such Mortgaged Property shall be used for the
calculation required by this §9.7).”

(ff) By deleting in its entirety §9.11 of the Credit Agreement, and inserting in
lieu thereof the following:

“§9.11 Minimum Property Requirement. The Borrowing Base shall consist of not
less than ten (10) Mortgaged Properties with an aggregate Appraised Value of not
less than $150,000,000.00.”

(gg) By deleting the addresses for notices to the Agent or KeyBank in §19 of the
Credit Agreement, and inserting in lieu thereof the following:

“If to the Agent or KeyBank:

KeyBank National Association

4910 Tiedeman Road, 3rd Floor

Brooklyn, Ohio 44144

Attn: Real Estate Capital Services

With a copy to:

KeyBank National Association

1200 Abernathy Road, N.E., Suite 1550

Atlanta, Georgia 30328

Attn: Mr. Daniel Stegemoeller

Telecopy No.: (770) 527-4198

 

10



--------------------------------------------------------------------------------

and

McKenna Long & Aldridge LLP

303 Peachtree Street, N.E.

Suite 5300

Atlanta, Georgia 30308

Attn: Mr. William F. Timmons, Esq.

Telecopy No.: (404) 527-4198”

(hh) By deleting in its entirety Schedule 1.1 of the Credit Agreement, and
inserting in lieu thereof Schedule 1.1 attached to this Amendment.

3. Modification to Guaranty. Guarantors and Agent do hereby modify and amend the
Unconditional Guaranty of Payment and Performance as follows:

(a) By deleting in its entirety paragraph (a) on page 1 of the Guaranty,
appearing on page 1 thereof, and inserting in lieu thereof the following:

“(a) the full and prompt payment when due, whether by acceleration or otherwise,
either before or after maturity thereof, of (i) the Revolving Credit Notes made
by Borrower to the order of the Lenders in the aggregate principal face amount
of up to One Hundred Seventy Million and No/100 Dollars ($170,000,000.00),
(ii) the Term Loan Notes made by Borrower to the order of the Lenders in the
aggregate principal face amount of up to Fifty-Five Million and No/100 Dollars
($55,000,000.00), and (iii) the Swing Loan Note, made by the Borrower to the
order of KeyBank in the principal face amount of Ten Million and No/100 Dollars
($10,000,000.00), together with interest as provided in the Revolving Credit
Notes, the Term Loan Notes and the Swing Loan Note and together with any
replacements, supplements, renewals, modifications, consolidations,
restatements, increases and extensions thereof; and”

(b) By deleting in its entirety paragraph (b) on page 1 of the Guaranty,
appearing on page 1 thereof, and inserting in lieu thereof the following:

“(b) the full and prompt payment when due, whether by acceleration or otherwise,
either before or after maturity thereof, of each other note as may be issued
under that certain First Amended and Restated Credit Agreement dated
November 19, 2012, as amended by that certain First Amendment to First Amended
and Restated Credit Agreement and Amendment to Unconditional Guaranty of Payment
and Performance dated as of March 15, 2013 and that certain Second Amendment to
First Amended and Restated Credit Agreement dated as of June 11, 2013 and that
certain Third Amendment to First Amended and Restated Credit Agreement and
Amendment to Other Loan Documents dated as of August 9, 2013 (as the same may be
varied, extended, supplemented, consolidated, amended, replaced, increased,
renewed or modified or restated from time to time, the “Credit Agreement”) among
Borrower, KeyBank, for itself and as agent, and the other lenders now or
hereafter a party thereto, together with interest as provided in each such note,
together with any replacements, supplements, renewals, modifications,
consolidations, restatements, increases, and

 

11



--------------------------------------------------------------------------------

extensions thereof (the Revolving Credit Notes, the Term Loan Notes, the Swing
Loan Note, and each of the notes described in this subparagraph (b) are
hereinafter referred to collectively as the “Note”); and”

(c) By modifying paragraph (g) of the Guaranty, appearing on page 2 thereof, by
deleting the figure “$250,000,000.00”, and inserting in lieu thereof the figure
“$350,000,000.00”.

4. Modification to Other Loan Documents. Guarantors and Agent do hereby modify
and amend the other Loan Documents (including, without limitation, the Cash
Collateral Agreement, Indemnity Agreement and the Hedge Assignment) such that
any and all references in such Loan Documents to the term “Loan” shall be deemed
to be a revolving and term loan in the aggregate amount of up to
$225,000,000.00, which revolving credit and term loan facility may be increased
to up to $350,000,000.00 pursuant to Section 2.11 of the Credit Agreement,
evidenced by among other things, those certain Revolving Credit Notes made by
Borrower to the order of Lenders in the aggregate principal face amount of
$170,000,000.00, (ii) those certain Term Loan Notes made by Borrower to the
order of Lenders in the aggregate principal face amount of $55,000,000.00 and
(iii) that certain Swing Loan Note made by Borrower to the order of KeyBank in
the principal face amount of $10,000,000.00.

5. References to Amended Documents. All references in the Loan Documents to the
Credit Agreement, the Guaranty or any other Loan Document amended in connection
with this Amendment shall be deemed a reference to the Credit Agreement, the
Guaranty and such other Loan Documents as modified and amended herein.

6. Consent of Borrower and Guarantors. By execution of this Amendment,
Guarantors hereby expressly consent to the modifications and amendments relating
to the Credit Agreement, Guaranty and the Loan Documents as set forth herein,
and Borrower and Guarantors hereby acknowledge, represent and agree that the
Loan Documents (including, without limitation, the Guaranty and Indemnity
Agreement), as modified and amended herein or in connection with this Amendment,
remain in full force and effect and constitute the valid and legally binding
obligation of Borrower and Guarantors, respectively, enforceable against such
Persons in accordance with their respective terms, and that the Guaranty and
Indemnity Agreement extend to and apply to the foregoing documents as modified
and amended.

7. Representations. Borrower and Guarantors represent and warrant to Agent and
the Lenders as follows:

(a) Authorization. The execution, delivery and performance of this Amendment and
the transactions contemplated hereby (i) are within the authority of Borrower
and Guarantors, (ii) have been duly authorized by all necessary proceedings on
the part of such Persons, (iii) do not and will not conflict with or result in
any breach or contravention of any provision of law, statute, rule or regulation
to which any of such Persons is subject or any judgment, order, writ,
injunction, license or permit applicable to such Persons, (iv) do not and will
not conflict with or constitute a default (whether with the passage of time or
the giving of notice, or both) under any provision of the partnership agreement
or certificate, certificate of formation, operating agreement, articles of
incorporation or other charter documents or bylaws of, or any mortgage,
indenture, agreement, contract or other instrument binding upon, any of such
Persons or any of its properties or to which any of such Persons is subject, and
(v) do not

 

12



--------------------------------------------------------------------------------

and will not result in or require the imposition of any lien or other
encumbrance on any of the properties, assets or rights of such Persons, other
than the liens and encumbrances created by the Loan Documents.

(b) Enforceability. The execution and delivery of this Amendment are valid and
legally binding obligations of Borrower and Guarantors enforceable in accordance
with the respective terms and provisions hereof, except as enforceability is
limited by bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of creditors’ rights and the
effect of general principles of equity.

(c) Approvals. The execution, delivery and performance of this Amendment and the
transactions contemplated hereby do not require the approval or consent of or
approval of any Person or the authorization, consent, approval of or any license
or permit issued by, or any filing or registration with, or the giving of any
notice to, any court, department, board, commission or other governmental agency
or authority other than those already obtained.

(d) Reaffirmation. Borrower and Guarantors reaffirm and restate as of the date
hereof each and every representation and warranty made by the Borrower, the
Guarantors and their respective Subsidiaries in the Loan Documents or otherwise
made by or on behalf of such Persons in connection therewith except for
representations or warranties that expressly relate to an earlier date.

8. No Default. By execution hereof, the Borrower and Guarantors certify that the
Borrower and Guarantors are and will be in compliance with all covenants under
the Loan Documents after the execution and delivery of this Amendment, and that
no Default or Event of Default has occurred and is continuing.

9. Waiver of Claims. Borrower and Guarantors acknowledge, represent and agree
that Borrower and Guarantors as of the date hereof have no defenses, setoffs,
claims, counterclaims or causes of action of any kind or nature whatsoever with
respect to the Loan Documents, the administration or funding of the Loans or
with respect to any acts or omissions of Agent or any of the Lenders, or any
past or present officers, agents or employees of Agent or any of the Lenders,
and each of Borrower and Guarantors does hereby expressly waive, release and
relinquish any and all such defenses, setoffs, claims, counterclaims and causes
of action, if any.

10. Ratification. Except as hereinabove set forth or in any other document
previously executed or executed in connection herewith, all terms, covenants and
provisions of the Credit Agreement, the Guaranty and any other Loan Documents
amended in connection herewith remain unaltered and in full force and effect,
and the parties hereto do hereby expressly ratify and confirm the Loan Documents
as modified and amended herein and therein. Guarantors hereby consent to the
terms of this Amendment and ratify the Guaranty and Indemnity Agreement. Nothing
in this Amendment or any other document delivered in connection herewith shall
be deemed or construed to constitute, and there has not otherwise occurred, a
novation, cancellation, satisfaction, release, extinguishment or substitution of
the indebtedness evidenced by the Notes or the other obligations of Borrower and
Guarantors under the Loan Documents (including without limitation the Guaranty).

 

13



--------------------------------------------------------------------------------

11. Increase of Commitment. The increase of the Total Commitment pursuant to
this Amendment shall not constitute an increase pursuant to §2.11 of the Credit
Agreement.

12. Counterparts. This Amendment may be executed in any number of counterparts
which shall together constitute but one and the same agreement.

13. Miscellaneous. THIS AMENDMENT SHALL, PURSUANT TO NEW YORK GENERAL
OBLIGATIONS LAW SECTION 5-1401, BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK. This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective permitted
successors, successors-in-title and assigns as provided in the Credit Agreement.

14. Effective Date. This Amendment shall be deemed effective and in full force
and effect as of the date hereof upon the execution and delivery of this
Amendment by Borrower, Guarantors, Agent and the Required Lenders.

[SIGNATURES BEGIN ON NEXT PAGE]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have hereto set their hands and affixed
their seals as of the day and year first above written.

 

BORROWER: CARTER/VALIDUS OPERATING PARTNERSHIP, LP, a Delaware limited
partnership By:   Carter Validus Mission Critical REIT, Inc.,   a Maryland
corporation, its general partner   By:  

/s/ John E. Carter

  Name:   John E. Carter   Title:   Chief Executive Officer (CORPORATE SEAL)

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

KeyBank/Carter Validus: Signature Page to Third Amendment to First Amended and
Restated

Credit Agreement and Amendment To Other Loan Documents



--------------------------------------------------------------------------------

GUARANTORS: CARTER VALIDUS MISSION CRITICAL REIT, INC., a Maryland corporation
By:  

/s/ John E. Carter

Name:   John E. Carter Title:   Chief Executive Officer

(CORPORATE SEAL)

HC-2501 W WILLIAM CANNON DR, LLC, a Delaware limited liability company By:  
Carter/Validus Operating Partnership, LP, a Delaware limited partnership, its
sole member   By:   Carter Validus Mission Critical REIT, Inc., a Maryland
corporation, its General Partner     By:  

/s/ John E. Carter

    Name:   John E. Carter     Title:   Chief Executive Officer

(CORPORATE SEAL)

DC-19675 W. TEN MILE, LLC, a Delaware limited liability company By:  
Carter/Validus Operating Partnership, LP, a Delaware limited partnership, its
sole member   By:   Carter Validus Mission Critical REIT, Inc., a Maryland
corporation, its General Partner     By:  

/s/ John E. Carter

    Name:   John E. Carter     Title:   Chief Executive Officer

(CORPORATE SEAL)

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

KeyBank/Carter Validus: Signature Page to Third Amendment to First Amended and
Restated

Credit Agreement and Amendment To Other Loan Documents



--------------------------------------------------------------------------------

DC-1221 COIT ROAD, LLC, a Delaware limited liability company By:  
Carter/Validus Operating Partnership, LP, a Delaware limited partnership, its
sole member   By:   Carter Validus Mission Critical REIT, Inc., a Maryland
corporation, its General Partner     By:  

/s/ John E. Carter

    Name:   John E. Carter     Title:   Chief Executive Officer

(CORPORATE SEAL)

DC-5000 BOWEN ROAD, LLC, a Delaware limited liability company By:  
Carter/Validus Operating Partnership, LP, a Delaware limited partnership, its
sole member   By:   Carter Validus Mission Critical REIT, Inc., a Maryland
corporation, its General Partner     By:  

/s/ John E. Carter

    Name:   John E. Carter     Title:   Chief Executive Officer

(CORPORATE SEAL)

HC-8451 PEARL STREET, LLC, a Delaware limited liability company By:  
Carter/Validus Operating Partnership, LP, a Delaware limited partnership, its
sole member   By:   Carter Validus Mission Critical REIT, Inc., a Maryland
corporation, its General Partner     By:  

/s/ John E. Carter

    Name:   John E. Carter     Title:   Chief Executive Officer

(CORPORATE SEAL)

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

KeyBank/Carter Validus: Signature Page to Third Amendment to First Amended and
Restated

Credit Agreement and Amendment To Other Loan Documents



--------------------------------------------------------------------------------

HC-17322 RED OAK DRIVE, LLC, a Delaware limited liability company

 

By:   Carter/Validus Operating Partnership, LP, a Delaware limited partnership,
its sole member   By:   Carter Validus Mission Critical REIT, Inc., a Maryland
corporation, its General Partner     By:  

/s/ John E. Carter

    Name:   John E. Carter     Title:   Chief Executive Officer (CORPORATE SEAL)
GREEN WELLNESS INVESTORS, LLLP, a Florida limited liability limited partnership
By:   HC-1940 Town Park Boulevard, LLC, a Delaware limited liability company,
its General Partner   By:   Carter/Validus Operating Partnership, LP, a Delaware
limited partnership, its sole member     By:   Carter Validus Mission Critical
REIT, Inc., a Maryland corporation, its General Partner       By:  

/s/ John E. Carter

      Name:   John E. Carter       Title:   Chief Executive Officer (CORPORATE
SEAL)

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

KeyBank/Carter Validus: Signature Page to Third Amendment to First Amended and
Restated

Credit Agreement and Amendment To Other Loan Documents



--------------------------------------------------------------------------------

HC-1940 TOWN PARK BOULEVARD, LLC, a Delaware limited liability company By:  
Carter/Validus Operating Partnership, LP, a Delaware limited partnership, its
sole member   By:   Carter Validus Mission Critical REIT, Inc., a Maryland
corporation, its General Partner     By:  

/s/ John E. Carter

    Name:   John E. Carter     Title:   Chief Executive Officer (CORPORATE SEAL)

DC-5150 MCCRIMMON PARKWAY, LLC,

a Delaware limited liability company

By:   Carter/Validus Operating Partnership, LP, a Delaware limited partnership,
its sole member   By:   Carter Validus Mission Critical REIT, Inc., a Maryland
Corporation, its General Partner     By:  

/s/ John E. Carter

    Name:   John E. Carter     Title:   Chief Executive Officer

(CORPORATE SEAL)

DC-15 SHATTUCK ROAD, LLC,

a Delaware limited liability company

By:   Carter/Validus Operating Partnership, LP, a Delaware limited partnership,
its sole member   By:   Carter Validus Mission Critical REIT, Inc., a Maryland
Corporation, its General Partner     By:  

/s/ John E. Carter

    Name:   John E. Carter     Title:   Chief Executive Officer

(CORPORATE SEAL)

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

KeyBank/Carter Validus: Signature Page to Third Amendment to First Amended and
Restated

Credit Agreement and Amendment To Other Loan Documents



--------------------------------------------------------------------------------

HC-239 S. MOUNTAIN BOULEVARD, LP,

a Delaware limited partnership

By:   HC-239 S. Mountain Boulevard Management, LLC, a Delaware limited liability
company, its sole general partner   By:   Carter/Validus Operating Partnership,
LP, a Delaware limited partnership, its sole member     By:   Carter Validus
Mission Critical REIT, Inc., a Maryland Corporation, its General Partner      
By:  

/s/ John E. Carter

      Name:   John E. Carter       Title:   Chief Executive Officer

(CORPORATE SEAL)

HC-239 S. MOUNTAIN BOULEVARD MANAGEMENT, LLC, a Delaware limited liability
company By:   Carter/Validus Operating Partnership, LP, a Delaware limited
partnership, its sole member   By:   Carter Validus Mission Critical REIT, Inc.,
a Maryland Corporation, its General Partner     By:  

/s/ John E. Carter

    Name:   John E. Carter     Title:   Chief Executive Officer

(CORPORATE SEAL)

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

KeyBank/Carter Validus: Signature Page to Third Amendment to First Amended and
Restated

Credit Agreement and Amendment To Other Loan Documents



--------------------------------------------------------------------------------

HC-2257 KARISA DRIVE, LLC, a Delaware limited liability company By:  
Carter/Validus Operating Partnership, LP, a Delaware limited partnership, its
sole member   By:   Carter Validus Mission Critical REIT, Inc., a Maryland
Corporation, its General Partner     By:  

/s/ John E. Carter

    Name:   John E. Carter     Title:   Chief Executive Officer

(CORPORATE SEAL)

DC-2 CHRISTIE HEIGHTS, LLC, a Delaware limited liability company By:  
Carter/Validus Operating Partnership, LP, a Delaware limited partnership, its
sole member   By:   Carter Validus Mission Critical REIT, Inc., a Maryland
Corporation, its General Partner     By:  

/s/ John E. Carter

    Name:   John E. Carter     Title:   Chief Executive Officer

(CORPORATE SEAL)

HC-3873 N. PARKVIEW DRIVE, LLC, a Delaware limited liability company By:  
Carter/Validus Operating Partnership, LP, a Delaware limited partnership, its
sole member   By:   Carter Validus Mission Critical REIT, Inc., a Maryland
Corporation, its General Partner     By:  

/s/ John E. Carter

    Name:   John E. Carter     Title:   Chief Executive Officer

(CORPORATE SEAL)

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

KeyBank/Carter Validus: Signature Page to Third Amendment to First Amended and
Restated

Credit Agreement and Amendment To Other Loan Documents



--------------------------------------------------------------------------------

AGENT AND LENDERS:

KEYBANK NATIONAL ASSOCIATION,

individually and as Agent

By:  

/s/ J. D. Gilbreath

Name:  

J. D. Gilbreath

Title:  

Senior Vice President

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

KeyBank/Carter Validus: Signature Page to Third Amendment to First Amended and
Restated

Credit Agreement and Amendment To Other Loan Documents



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION,

individually and as Documentation Agent

By:  

/s/ Todd Gordon

Name:   Todd Gordon Title:   Authorized Signatory

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

KeyBank/Carter Validus: Signature Page to Third Amendment to First Amended and
Restated

Credit Agreement and Amendment To Other Loan Documents



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., individually and as Syndication Agent By:  

/s/ Bruce R. Curlson

Name:  

Bruce R. Curlson

Title:  

Senior Vice President

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

KeyBank/Carter Validus: Signature Page to Third Amendment to First Amended and
Restated

Credit Agreement and Amendment To Other Loan Documents



--------------------------------------------------------------------------------

TEXAS CAPITAL BANK By:  

/s/ Robert N. Delph

Name:   Robert N. Delph Title:   Executive Vice President

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

KeyBank/Carter Validus: Signature Page to Third Amendment to First Amended and
Restated

Credit Agreement and Amendment To Other Loan Documents



--------------------------------------------------------------------------------

CADENCE BANK, N.A. By:  

/s/ Drew Healy

Name:  

Drew Healy

Title:  

Senior Vice President

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

KeyBank/Carter Validus: Signature Page to Third Amendment to First Amended and
Restated

Credit Agreement and Amendment To Other Loan Documents



--------------------------------------------------------------------------------

SUNTRUST BANK By:  

/s/ Nancy B. Richards

Name:  

Nancy B. Richards

Title:  

Senior Vice President

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

KeyBank/Carter Validus: Signature Page to Third Amendment to First Amended and
Restated

Credit Agreement and Amendment To Other Loan Documents



--------------------------------------------------------------------------------

SYNOVUS BANK By:  

/s/ David W. Bowman

Name:   David W. Bowman Title:   Senior Vice President

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

KeyBank/Carter Validus: Signature Page to Third Amendment to First Amended and
Restated

Credit Agreement and Amendment To Other Loan Documents



--------------------------------------------------------------------------------

EASTERN BANK By:  

/s/ Jared H. Ward

Name:  

Jared H. Ward

Title:  

Senior Vice President

KeyBank/Carter Validus: Signature Page to Third Amendment to First Amended and
Restated

Credit Agreement and Amendment To Other Loan Documents



--------------------------------------------------------------------------------

SCHEDULE 1.1

LENDERS AND COMMITMENTS

REVOLVING CREDIT COMMITMENT

 

Name and Address

   Revolving Credit
Commitment      Revolving Credit
Commitment Percentage  

KeyBank National Association

1200 Abernathy Road, Suite 1550

Atlanta, Georgia 30328

Attention: Daniel Stegemoeller

Telephone: 770-510-2102

Facsimile: 770-510-2195

   $ 30,250,000.00         17.794117647 % 

LIBOR Lending Office

Same as Above

     

Capital One, National Association

4445 Willard Ave, 6th Floor

Chevy Chase, Maryland 20815

Attn: Nathan Brenneman

Telecopy Number: 301-280-0299

Telephone Number: 301-280-0215

   $ 26,450,000.00         15.558823529 % 

LIBOR Lending Office

Same as Above

     

Bank of America, N.A.

One Bank of America Plaza

421 Fayetteville Street, Suite 1706

Raleigh, North Carolina 27601

Attn: Patricia H. Gardenhire

Telephone: 919-829-6683

Facsimile: 919-829-6713

   $ 26,450,000.00         15.558823529 % 

LIBOR Lending Office

Same as Above

     

Texas Capital Bank, N.A.

2000 McKinney Avenue, Suite 700

Dallas, Texas 75201

Attention: Rob Delph

Telephone: 214-932-6607

Facsimile: 214-932-6864

   $ 22,650,000.00         13.323529412 % 

LIBOR Lending Office

Same as Above

     

 

Schedule 1.1 – Page 1



--------------------------------------------------------------------------------

Name and Address

   Revolving Credit
Commitment      Revolving Credit
Commitment Percentage  

Cadence Bank, N.A.

102 Woodmont Boulevard, Suite 243

Nashville, Tennessee 37205

Attn: Andrew Warfield

Telephone: 615-345-0208

Facsimile:             

   $ 18,900,000.00         11.117647059 % 

LIBOR Lending Office

Same as Above

     

SunTrust Bank

8330 Boone Boulevard, Suite 800

Vienna, Virginia 22812

Attn: Nancy B. Richards

Telephone: 703-442-1557

Facsimile: 703-442-1570

   $ 18,900,000.00         11.117647059 % 

LIBOR Lending Office

Same as Above

     

Synovus Bank

800 Shades Creek Parkway

Birmingham, Alabama 35209

Attention: Virgie Johnson

Telephone: 205-868-4840

Facsimile: 205-868-4749

   $ 18,900,000.00         11.117647059 % 

LIBOR Lending Office

Same as Above

     

Eastern Bank

605 Broadway, LF-24

Saugus, Massachusetts 01906

Attn: Jared H. Ward

Telephone: 781-581-4261

Facsimile: 781-581-4225

   $ 7,500,000.00         4.411764706 % 

LIBOR Lending Office

Same as Above

        

 

 

    

 

 

 

TOTAL

   $ 170,000,000.00         100 %    

 

 

    

 

 

 

 

Schedule 1.1 – Page 2



--------------------------------------------------------------------------------

TERM LOAN COMMITMENT

 

Name and Address

   Term Loan
Commitment      Term Loan
Commitment Percentage  

KeyBank National Association

1200 Abernathy Road, Suite 1550

Atlanta, Georgia 30328

Attention: Daniel Stegemoeller

Telephone: 770-510-2102

Facsimile: 770-510-2195

   $ 9,750,000.00         17.727272727 % 

LIBOR Lending Office

Same as Above

     

Capital One, National Association

4445 Willard Ave, 6th Floor

Chevy Chase, Maryland 20815

Attn: Nathan Brenneman

Telecopy Number: 301-280-0299

Telephone Number: 301-280-0215

   $ 8,550,000.00         15.545454546 % 

LIBOR Lending Office

Same as Above

     

Bank of America, N.A.

One Bank of America Plaza

421 Fayetteville Street, Suite 1706

Raleigh, North Carolina 27601

Attn: Patricia H. Gardenhire

Telephone: 919-829-6683

Facsimile: 919-829-6713

   $ 8,550,000.00         15.545454546 % 

LIBOR Lending Office

Same as Above

     

Texas Capital Bank, N.A.

2000 McKinney Avenue, Suite 700

Dallas, Texas 75201

Attention: Rob Delph

Telephone: 214-932-6607

Facsimile: 214-932-6864

   $ 7,350,000.00         13.363636364 % 

LIBOR Lending Office

Same as Above

     

 

Schedule 1.1 – Page 3



--------------------------------------------------------------------------------

Name and Address

   Term Loan
Commitment      Term Loan
Commitment Percentage  

Cadence Bank

102 Woodmont Boulevard, Suite 243

Nashville, Tennessee 37205

Attn: Andrew Warfield

Telephone: 615-345-0208

Facsimile:             

   $ 6,100,000.00         11.090909091 % 

LIBOR Lending Office

Same as Above

     

SunTrust Bank

8330 Boone Boulevard, Suite 800

Vienna, Virginia 22812

Attn: Nancy B. Richards

Telephone: 703-442-1557

Facsimile: 703-442-1570

   $ 6,100,000.00         11.090909091 % 

LIBOR Lending Office

Same as Above

     

Synovus Bank

800 Shades Creek Parkway

Birmingham, Alabama 35209

Attention: Virgie Johnson

Telephone: 205-868-4840

Facsimile: 205-868-4749

   $ 6,100,000.00         11.090909091 % 

LIBOR Lending Office

Same as Above

     

Eastern Bank

605 Broadway, LF-24

Saugus, Massachusetts 01906

Attn: Jared H. Ward

Telephone: 781-581-4261

Facsimile: 781-581-4225

   $ 2,500,000.00         4.545454545 % 

LIBOR Lending Office

Same as Above

        

 

 

    

 

 

 

TOTAL

   $ 55,000,000.00         100 %    

 

 

    

 

 

 

 

Schedule 1.1 – Page 4



--------------------------------------------------------------------------------

TOTAL COMMITMENTS

 

Name and Address

   Total Commitment      Total
Commitment Percentage  

KeyBank National Association

1200 Abernathy Road, Suite 1550

Atlanta, Georgia 30328

Attention: Daniel Stegemoeller

Telephone: 770-510-2102

Facsimile: 770-510-2195

   $ 40,000,000.00         17.777777778 % 

LIBOR Lending Office

Same as Above

     

Capital One, National Association

4445 Willard Ave, 6th Floor

Chevy Chase, Maryland 20815

Attn: Nathan Brenneman

Telecopy Number: 301-280-0299

Telephone Number: 301-280-0215

   $ 35,000,000.00         15.555555556 % 

LIBOR Lending Office

Same as Above

     

Bank of America, N.A.

One Bank of America Plaza

421 Fayetteville Street, Suite 1706

Raleigh, North Carolina 27601

Attn: Patricia H. Gardenhire

Telephone: 919-829-6683

Facsimile: 919-829-6713

   $ 35,000,000.00         15.555555556 % 

LIBOR Lending Office

Same as Above

     

Texas Capital Bank, N.A.

2000 McKinney Avenue, Suite 700

Dallas, Texas 75201

Attention: Rob Delph

Telephone: 214-932-6607

Facsimile: 214-932-6864

   $ 30,000,000.00         13.333333333 % 

LIBOR Lending Office

Same as Above

     

 

Schedule 1.1 – Page 5



--------------------------------------------------------------------------------

Name and Address

   Total Commitment      Total
Commitment Percentage  

Cadence Bank

102 Woodmont Boulevard, Suite 243

Nashville, Tennessee 37205

Attn: Andrew Warfield

Telephone: 615-345-0208

Facsimile:             

   $ 25,000,000.00         11.111111111 % 

LIBOR Lending Office

Same as Above

     

SunTrust Bank

8330 Boone Boulevard, Suite 800

Vienna, Virginia 22812

Attn: Nancy B. Richards

Telephone: 703-442-1557

Facsimile: 703-442-1570

   $ 25,000,000.00         11.111111111 % 

LIBOR Lending Office

Same as Above

     

Synovus Bank

800 Shades Creek Parkway

Birmingham, Alabama 35209

Attention: Virgie Johnson

Telephone: 205-868-4840

Facsimile: 205-868-4749

   $ 25,000,000.00         11.111111111 % 

LIBOR Lending Office

Same as Above

     

Eastern Bank

605 Broadway, LF-24

Saugus, Massachusetts 01906

Attn: Jared H. Ward

Telephone: 781-581-4261

Facsimile: 781-581-4225

   $ 10,000,000.00         4.444444444 % 

LIBOR Lending Office

Same as Above

        

 

 

    

 

 

 

TOTAL

   $ 225,000,000.00         100 %    

 

 

    

 

 

 

 

Schedule 1.1 – Page 6